          Case 1:20-cr-00389-JGK Document 32
                                          31 Filed 03/08/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   March 8, 2021
                                      The Order in ECF No. 30 directed at the BOP is
BY ECF                                withdrawn.
Hon. John G. Koeltl
United States District Judge          SO ORDERED.
Southern District of New York
500 Pearl Street                      New York, New York                /s/ John G. Koeltl
New York, New York 10007              March 8, 2021                     John G. Koeltl, U.S.D.J.

Re: United States v. Minter, 20 Crim. 389 (JGK)

Dear Judge Koeltl:

        On March 5, 2021, the Court issued an order directing the Bureau of Prisons (“BOP”) to
transfer the defendant from Essex County Jail to the Metropolitan Correctional Center (“MCC”)
as soon as possible. Dkt. 30. After discussions with the BOP and the United States Marshals
Service (“USMS”), the Government asks the Court to withdraw that order for the following
reasons:

   1. Attorney Robert Walters, who has not entered an appearance on behalf of the defendant,
      stated at the March 5 conference that Essex County was not allowing in-person attorney
      visits, and the Government understands that was the primary reason the Court ordered the
      defendant’s transfer. The Government understands from the USMS that Essex County is
      in fact currently allowing “partition visits,” where attorneys can meet with inmates with a
      glass screen between them.

   2. The Government understands from the BOP that any order directing relocation of a
      prisoner should be directed to the USMS, rather than the BOP.

   3. The USMS has informed the Government that construction is currently ongoing at the
      MCC, which makes it difficult for the MCC to accept transfers of prisoners.

       In light of the foregoing, the USMS has asked the Government to request that the Court
withdraw its order directing the relocation of the defendant from Essex County to the MCC as
         Case 1:20-cr-00389-JGK Document 32
                                         31 Filed 03/08/21 Page 2 of 2

                                                                                     Page 2


soon as possible, although the Government does understand that the USMS will plan to move the
defendant to the MCC in advance of trial.

       The defendant does not object to the Government’s request.

                                           Respectfully Submitted,

                                           AUDREY STRAUSS
                                           United States Attorney



                                       by: /s/ Kevin Mead
                                           Kevin Mead
                                           Assistant United States Attorney
                                           (212) 637-2211


CC:    Derek A. Cohen, Counsel for Dave Minter (by ECF)
